Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment:
 	The present application serial number 17/352,978, filed June 21, 2021, is a Continuation of, claims the benefit of and priority to U.S. Application No. 16/020,148, filed June 27, 2018, now issued as U.S. Patent No. 11,062,084.
	A preliminary Amendment was filed ion July 8, 2021, that canceled the existing claim, and added new claims 2-21.

	After a thorough examination and consideration of the pending claims, and Information Disclosure Statements, and its included references, along with the previous chain of allowed patents, claims 2-21 are allowed.
	Claims 2-21 are allowed. 

The following is an Examiner’s statement of reasons for allowance:
	Because the best prior art of record, or that encountered in searching the invention, fails to explicitly teach or fairly suggest (in example below, for claim 2):
  	detecting, by a computer system comprising a memory and at least one hardware processor, that a first set of one or more messages having first content has been transmitted from a first computing device of a first user to a second computing device of a second user;
 	selecting, by the computer system, a plurality of category concepts based on the
first content of the first set of one or more messages using a hierarchical graph data
structure, the hierarchical graph data structure comprising a tree of concepts ranging from a root node to a plurality of leaf nodes with at least one intermediate node in between the root node and each one of the plurality of leaf nodes, each one of the plurality of category concepts being represented by a corresponding intermediate node in the hierarchical graph data structure;
 	causing, by the computer system, each one of the plurality of category concepts to be displayed on the second computing device of the second user as a corresponding
selectable user interface element;
 	receiving, by the computer system, a first user selection of the corresponding
selectable user interface element of one of the plurality of category concepts from the
second computing device; and
 	causing, by the computer system, a plurality of smart replies to be displayed on
the second computing device in response to the user selection of the corresponding 

plurality of smart replies corresponding to leaf nodes of the intermediate node that
corresponds to the one of the plurality of category concepts in the hierarchical graph data structure.

 	Any comment considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178


/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        2-23-2022